Case 2:15-cr-20609-RHC-APP ECF No. 623 filed 08/19/19 PagelD.5291 Page1of6 |

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
6th CIRCUIT

POOR QUALITY ORIGINAL

CR_15-20609-04

<3
Ne ee a

ROGER MAX AUSTIN

PRO-SE I L [E

AUG 19 2019

CLERK'S OFFicg
DETROIT

MOTTON TO REQUEST AUDIO RECORDINGS

I Reger Austin am filing this motion Pro-se, Requesting Audis

Ve)
hh

Recordings Case No. CR-15-20609-01. Dates Capt 15, 2017

6. arcaingment and Aug 21, 2018 a santencing.

cs
Ge

The Public kas a Right of access under the First Ammendment

3]

and Common law to judical proceedings. The Right of access ensures
the integrity of the judical proceedings and serves to deter misconduct

and other abuses of the judical process.
Case 2:15-cr-20609-RHC-APP ECF No. 623 filed 08/19/19 PagelD.5292 Page 2 of 6

access to the racords of a judical proceedings. E.g., In re A ssociated

*

is net abeclute, but none of the expectations is applicable to this

9
9
Lo)
gm
“Me
ae
m
ip}
a
Ww
¢ >
ot

fFion presented by the present case--a question on which
we carnet find any case law--is whether, or more precisely when,
audiotapes of a judical proceeding shouid be deemad judicial records
within the meaning of the access rule. We can get help from the statue
that governs the use of court reporters in federal ceurts. 27 U.

S.C, sec. 753. It requires that proceedings in open ceurt be recorded
verbatim, but permits the recording to be done by any reliable method,
including taping; and it elso requires the ceporter to file the
original records" in court. sec. 752(b). At a minimum, those records
are judicel records within the meaning of the access rule. [Tt follows

t

fe

that if an eudiotape is the orly record made of : proceeding,
must be filed with the court. This understanding is contirmed by
regulations issued by the Judical Conference of the United States,
6 Guide to Judiciary Policies and Procedures sec. 16.4.4 (Court Keporters
Manual) (Jan. i998), pursuant to a statutory delegation of authority
to flesh out the provisions of section 753. See sec. 753(b).

Regarding audiotapes that mereiy back up the court reporter's
stenographic record, the regulations we have just cited make these

the personal property oi the reporter except as to audiotapes of

-2-
Case 2:15-cr-20609-RHC-APP ECF No. 623 filed 08/19/19 PagelD.5293 Page 3 of 6

“arraignments, changes of plea, and sentencing hearings. 6 Guide tc
Judiciary Policies and Procedures, supra, sec.sec. 16.4.1, 16.4.4.
We do not think that these should be deemed judicial records, unless
some reason is shown to distrust the accuracy of the stenographic
transcript. This posicion is consistent not oniy with the regulations
and with the statue ('which requires only that the reporters original
records be fiied with the court), but also with the case iaw, which
defines the right to access as a right of access to those records

of a preceeding that are filed in court or that, while not filed,

are relied upon by a judical officer in making a ruling or decision.
Grove Fresh Distributors, Inc. v. Everfresh juice Co., 24 7.3d 893
897 (7th Cir. 1994); Smith v. Uniced States,956 F.2d 647, 65 (7th

Cir.

Cir. 1992); United States v. Corbitt, 679 F.2d Z24, 237 (7t

c a

1989); United States v. El-Sayegh, 327 U.S. App. b.C. 308, 131 F.

Ww

d

pa
qa
oO

3, 161-62 (D.C. Civ. 1997}; United States v. Amodec, 44 F.3d 141

Ke
s
Sa) i

-46 (Zd Cir. 1995); cf. Nixon v. Warner Communications, Inc.,

435 U.S. 589, 55 L. Ed 2d 570, 98 S. Ct. 1305 (1978).

Not only is it my right as the public to have access to these

Lae
ct

eudio recordings

e>

is alse my vight as a judical cfficer cf the

 

'

court because of proceeding Pre

Qc '

se in the case in question. The

 

transcripts are incorrect and it is my right to review them using

the audio recordings.
Case 2:15-cr-20609-RHC-APP ECF No. 623 filed 08/19/19 PagelD.5294 Page 4of6

CERTIFICATE OF

my ae

4
uw
ct
hy
iy
oD
HY)
3
Ou
Q
i]
ry
5
D
]
cr
ctr
oO
ct
iz
wD
wv
0
n
ct
oO
hh
3
we
yy
3
Oo
x
fmt
(9
ou
ag
0
w
i}
th
re
>
w
ry
QO
2
Tt
pe
Hh
<

UNITED STATES ATTORNEYS OFFICE
ERIC M. STRAUSS

211 W. FORT STREET, SUIT @))!
DETRGIT MI, 48226

ostal service first class,

via us p
8/14/2919 Respectfully submitted

nea

OT ne
Case 2:15-cr-20609-RHC-APP ECF No. 623 filed 08/19/19 PagelD.5295 Page 5of6

ROGER MAX AUSTIN 51414-0390
FEDERAL CORRECTION COMPLEX ALLENWOCD-~LOY

2D) BOX 1009
WHITE DEER, PA 17887

Clerk of Court;
and want

I Peger Austin
with the court.Thes

should ba waived in this

8/14/2919 Thank you,

Kos er Ausha

Jate:
   

Ker
¥

 

ra 2 BE cere
oR tee BR aa ay

age fede PEE [Meeps LEE pepe pet ptpe dpe dpe EEL fly

 

ECEIVE

Sa]eIS payun AUG 19 2019

S278 IN ‘O48

GATd aneheye] MA Lez CLERK'S OFFIC
Nog UISIG S/N U.S. DIST eI nee see
BEO-LLPLGS Ea

 

Ue beet Star Sate IT

Tét vd Ounesriavy:

L88L1 Wd ‘MAAC ALIHM

— 6007 X04 0d

97 GOOMNATIV-XATdWOO TVNOLLOAHOO Ty uaa
CCo- Was MFG 769 ye EINON/SINVN ALVANI

 
